INotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/20 has been entered.
 
Status of Action
The examiner acknowledges receipt of Amendments/Remarks filed on 11/9/20. Currently, claims 1-3, 7, 11, 17-22, 33-38, 42-47, 49-53, and 64-68 are pending in this application. Claims 4-6, 8-10, 12-16, 23-32, 39-41, 48, and 54-63 were cancelled. Claims 33-38, 42-47, and 49 remain withdrawn.

Status of Claims
Accordingly, claims 1-3, 7, 11, 17-22, 50-53, and 64-68 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 7, 11, 17-22, and 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10105319 (previously 14/563503 (‘503)). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘319 claim sustained release colchicine formulations, specifically tablets which have the same hardness and the same release profiles and nearly identical scope of excipients which also appear to be present in the same amounts as are instantly claimed. ‘319 merely does not claim a formulation comprising all of the same excipients in the same amounts as are instantly claimed in claim 53. However, it would have been obvious to one of ordinary skill in the art to optimize the amounts of the excipients disclosed in ‘319 in order to develop the composition of instant claims because it was known in the art to optimize the amounts of excipients to formulate the most effective colchicine formulation, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been obvious to an ordinary skilled artisan that the composition of the instant claims and the composition disclosed in U.S. Patent No. 10105319 are obvious variants of one another.
Claims 1-3, 7, 11, 17-22, and 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10130585 (previously application 14/563537 (‘537)). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘585 and the instant application disclose/claim sustained release colchicine tablets which contain the same excipients in the same/overlapping amounts as are instantly claimed and wherein the colchicine tablets/formulation has the same release profiles as are instantly claimed. ‘585 merely does not claim the colchicine formulation but instead claims methods of using the instantly claimed formulation. As such it would have been obvious to one of ordinary skill in the art at the time of the instant filing that the methods .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-53, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection is based on the absence of an enabling disclosure for a retardant which consists of equal proportions of HPMC and lactose monohydrate that is not a granulate/particle as is claimed in claims 53 and 68. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass solid sustained release formulations of colchicine. However, the specification does not provide an enabling disclosure for a single retardant which consist of equal proportions of HPMC and lactose monohydrate that is not a granulate. Specifically, applicant’s used of “consist of” language means that the retardant cannot contain anything else except HPMC and lactose monohydrate. Lactose monohydrate is a solid and is therefore provided as small particulates/particles/granules which form a powder (as is evidenced by Sigma Aldrich Product specification page for lactose monohydrate). HPMC is also a solid and is therefore provided as small particulates/particles/granules which form a powder (as is evidenced by Sigma Aldrich Product specification for HPMC). Thus, how can two solids when agglomerated together in the presence of nothing else as is instantly claimed, be able to form anything but a granulate/a powder/a collection of particles? At paragraph 136 of the specification, applicants disclose forming the claimed sustained release formulation and they state, “Following the granulation process, the granulate is compounded with a filling agent, a retarding agent, and other excipients to support the tablet compression process. To this end, these ingredients were placed manually through a 0.8 mm sieve.” Solids, particularly granules/granulates/particles/powders are sieved, and tableted. Gels cannot be compression 
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require that applicant’s invention somehow contain a retardant consisting of HPMC and lactose monohydrate two known solids that is not in a solid particulate form/granulate which is how these compounds exist in the absence of other liquid agents which would dissolve the retardant which are not allowed via instantly claimed compressed solid composition. Applicants have not defined granulate. Thus, the examiner has used dictionary.com which defines granulates as, “a small particle” e.g. a small particle of a substance, as such a collection of granules/granulates would then form a powder. Thus, the instantly claimed invention cannot function to form a compressed solid composition if the retardant is a not in the form of solid particles/granules as is instantly claimed because as is evidenced by the Meggle Experts in excipients ((file:///C:/Users/ehirt/Downloads/20046_General_Brochure_DE_6AK_Office.pdf), see table on pg. 10, no date but as is evidenced by the Meggle press release previously provided in applicant’s IDS Retalac is known since 2010) and Retalac technical brochure (dated 2014, but as is evidenced by the Meggle press release previously provided in applicant’s IDS Retalac is known since 2010) Retalac is a spray agglomerated/agglomerated particle/granule and spray agglomeration produces granules. Thus, the instantly claimed invention is not enabled and cannot work as it is instantly claimed because the retardant which consists of equal amounts of HPMC and lactose monohydrate must be in some form of a solid particulate/granulate in order 
New Matter rejection
Claims 50-53 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicant’s amended the claims to recite that the retardant is a not a granulate. However, nowhere in the specification do they disclose what physical state the Retalac/50/50 mixture of HPMC 4000 mPas and lactose monohydrate is. Granulate or non-granulate forms of the retardant are not disclosed in the specification as is originally filed. The closest applicant’s come to stating the physical appearance of the retardant is by disclosing that Retalac is spray agglomerated. However, because they do not disclose the retardant being in the form of a granulate (which as defined by .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-53 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50 and 68 specifically claim wherein the retarding agent which comprises a 50/50 HPMC 4000 mPas and lactose monohydrate is not in a form of a granulate. However, as applicant’s did not define granulate the examiner has turned to the dictionary, specifically dictionary.com which defines granulate as “a small particle”. Thus, it is unclear to the examiner how a solid formulation and/or a compressed solid formulation can comprise a retarding agent which is not in the form of small particles/granulates as it cannot be a gel or a liquid otherwise the resulting solid formulation would no longer be able to be compressed and shaped into a solid dosage form. Thus, the claims are indefinite because it is unclear what form the retardant can be in besides a granulate/small particle if it is to be formed into a solid dosage form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 11, 17-22, and 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US20110207826), and further in view of Davis et al. (US20090170952), Shah (US20020169145), Hedden (US200250015735), Marcher (Meggle 2012 presentation provided by applicant’s IDS 04/16/18, which as evidenced by the Meggle Retalac press release (also on applicant’s IDS) teaches that Retalac has been known/available since 2010).

 --A sustained release solid formulation of colchicine as an active ingredient, the solid formulation comprising:
(a)    granules comprising colchicine or a pharmaceutically acceptable salt thereof, a filler, and a binder consisting of , wherein the granules form a granulate:
(b)    one retardant admixed with the granulate separate from the granulate; and
(c)    at least one pharmaceutically acceptable excipient,
wherein the formulation comprises no immediate release component or layer and no effervescent agent.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 7, 11, 17-19, Schwarz teaches forming sustained release formulations which are tableted into tablets (e.g. shaped and compressed), wherein the formulation comprises granules which can comprise the drug, which reads on the instantly claimed granules forming a granulate of part (a), and a 50/50 mixture of filler and binder, specifically equal proportions of hydroxypropylmethyl cellulose (HPMC) and lactose monohydrate and wherein the granules which need not comprise drug (e.g. only the 50/50 mixture of filler and binder, specifically equal proportions of hydroxypropylmethyl cellulose (HPMC) and lactose monohydrate) can also be used extragranularly as an excipient to mix with the granulated drug which is applicant’s (b), and they are separate from the granulate of applicant’s (a), and wherein they function as a retarding agent, e.g. a single retarding agent, because they are applicant’s preferred retarding agent, Retalac®, and wherein the formulation can further comprise an pharmaceutically acceptable excipient e.g. a lubricant, glidant, and additional filling agent which reads on applicant’s (c), etc. and which reads on claims 7 and 11, 
	Regarding claims 64-65 and 66-67, Schwarz teaches wherein the amount of the retarding agent, which can act as filler and binder as well can be present in the formulation comprising the active drug in amounts of 99.9% of the formulation to about 5% of the formulation, specifically between 99% and 30%, and/or 99.9% to about 20% of the formulation with the active drug ([0064]) which reads on the instantly claimed amounts of about 20% to about 40% specifically about 30% to about 40% and wherein the HPMC has a viscosity of 4000 mPa·s as Schwarz is the patent which discloses applicant’s preferred retarding agent and binder/filler combination, Retalac® (see 0066, granulated with active agent/drug or mixed (which reads on admixed) with a granulate containing the pharmaceutical active component]; [0047, preferred ratio of cellulose to lactose of 50/50]; [0057, ratio of lactose to cellulose of preferably between 60/40 and 40/60, which reads on claimed 50/50]; [0030, hypromellose (HPMC) particularly preferred]; [0024, lactose monohydrate preferably used]; [Table 6, Tablet Hardness, e.g. 45, which reads on the claimed hardness]; [0065, suitable excipients, lubricants, glidants, fillers, etc.]). However, Schwarz further teaches wherein the HPMC can have molecular weights of 1x103 to 2x106 which would read on the claimed viscosities of 6 mPa·s and 4000 mPa·s instantly claimed, and they never disclose the release of the drug from these formulations is pulsatile and as such would not be expected to be pulsatile (See entire document). Further as Schwarz teaches that the active agent can be admixed with the granules this would read on the 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-3, 7, 11, 17-22, and 64-67, Schwarz does not teach wherein the formulation comprises colchicine as the active agent in the claimed doses or amounts or has the claimed release profiles instantly claimed. Schwarz does teach wherein the release of the active drug from their blended excipients comprising HPMC and lactose monohydrate can be modified with the ratios of cellulose contained in the mixture and as such it is possible to adjust the release rate by optimizing this ratio as needed to achieve the desired release profile, and Schwarz teaches wherein the formulation can be 99.9% of the excipients and 0.1% of the active drug or wherein the excipients can be 30% of the formulation and the active drug by 70% which reads on the instantly claimed 0.25-0.75% of the formulation being active drug (e.g. colchicine) (See [0063-0064]; [0075]). However, these deficiencies in Schwarz are addressed by Davis and Shah. 
	Davis teaches colchicine formulations which comprise about 0.6 mg colchicine in a 100 mg tablet (0.6% by weight), but further teach wherein known pharmaceutical formulations of colchicine contain about 0.5 mg colchicine (See [0018]). Davis further teaches wherein their formulations can be sustained release as they can comprise a sustained release coating ([0138]).
	Shah teaches that it was known to formulated sustained release formulations which can comprise colchicine to have release profiles, specifically wherein the formulation releases no more than 70% of the colchicine in vitro within 2 hours, specifically wherein the formulation 

Regarding claim 64, Schwarz does not expressly teach this viscosity. These deficiencies are addressed by Davis and Marcher.
Davis teaches colchicine extended/sustained release tablets (tablets having a sustained release coating) which can comprise lactose monohydrate in amounts of 10 wt% to 99 wt%, pregelatinized starch in amounts of about 10% to about 99 wt%, hypromellose in amounts of about 10 to about 99 wt%, mixtures of pregelatinized starch and hypromellose in amounts of about 10 to about 99 wt%, talc in amounts of 0.1 to about 5 wt%, and stearic acid in amounts of about 0.1 to about 5 wt% all of which read on the instantly claimed formulation and wherein the formulation can comprise purified/de-ionized water with a sustained release coating (see Abstract; Title; [0105-0106]; [0107-0108]; [0111-0112]; [0123]; [0138]). Davis teaches formulations of colchicine including sustained release formulations which comprise as a binder/retarding agent approximately equal portions of HPMC and lactose monohydrate, specifically where these amounts can be 30-40 wt% of the formulation and as Davis teaches HPMC and lactose monohydrate used together then they should function as a release retarding agent as instantly claimed since they are the same components as are instantly claimed (See entire document; Abstract; Title; [0105-0106]; [0107-0108]; [0111-0112]; [0123]; [0138]).
Marcher teaches that Retalac applicant’s preferred retardant has the claimed viscosity (See slide 33, and as is evidenced by the Meggle press release from applicant’s IDS Retalac has been available since at least as early as 2010), and as per slide 49 Retalac allows for direct compression, superior compressibility, good flowability, and reduced process steps, etc.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed sustained release formulations of colchicine because Schwarz teaches forming sustained release formulations of active drug which comprise the claimed blend of filler and binder and the claimed blend of retardant instantly claimed. It would have been obvious to one of ordinary skill in the art to formulate the sustained release colchicine formulations of the instant claims when looking to Schwarz which teaches claimed blend fillers/binder and retardants known as Retalac (50:50 lactose monohydrate and HPMC) because Schwartz and Marcher together teaches that this retardant is for formulating sustained release formulations and is able to be directly tableted with the pharmaceutical active and other excipients and does not need to undergo additional steps of granulation with the active agent and as such is more cost effective and efficient for forming pharmaceutical sustained release tablets, especially since this retardant combination is known to give tablets the desired hardness instantly claimed. It would have been obvious to one of ordinary skill in the art to select the claimed HPMC of 4000 mPa*s viscosity because Hedden teaches that HPMC of a viscosity of 4000 cps/4000 Mpa*s exhibited superior sustained release dissolution of other drugs, and this was the known viscosity of the HPMC used in Retalac as is taught by Marcher, and it would have been obvious to one of ordinary skill in the art to select colchicine as the active agent for the formulation in the claimed amounts because both Shah and Davis teach sustained release colchicine formulations and Davis teaches that the claimed dosages of colchicine were already known in the art and Schwarz teaches that the release profiles of the sustained release drug formulations can be optimized based upon the ratio of HPMC in the formulation and Shah teaches that sustained release colchicine formulations were known in the art to have the claimed release profiles. Thus, it would have been obvious to one of ordinary skill in the art in forming sustained release tablet formulations to formulate the sustained release formulation of Schwarz with colchicine in the claimed amounts to have the 
	Regarding the instantly claimed specific blends of excipients, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to select the claimed excipients in the claimed ranges because it was known to formulate colchicine with the claimed excipients in the claimed amounts as is taught by Schwartz in view of Davis, and it would have been obvious to add the instantly disclosed/preferred Retalac® as retardant and filler and binder in the claimed amounts because Schwartz and Marcher teach that the Retalac® instantly disclosed and preferred is useful for formulating sustained release drug tablets can be directly tableted with the active agent and other excipients thereby reducing costs and providing for a more efficient process for formulating sustained release tablets of the instant claims among other benefits.
	It also would have been obvious to one of ordinary skill in the art to optimize the amount/dosage of colchicine as the active drug to include in the formulation of Schwarz based on the teachings of Davis because Schwarz teaches wherein the drug can be as little as 0.1% of the tablet and up to 80% of the tablet and Davis teaches that the claims dosages and percentages of tablets were known in the art to be used for formulating colchicine tablets including sustained release tablets ([0138], Davis teaches their tablets can have a sustained release coating, e.g. making them sustained release).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 

Response to Arguments/Remarks
Applicant’s amendments to the claims have prompted the new grounds of rejection presented herein with respect to claims 1-3, 7, 11, 17-22, and 64-67. 
Applicant’s arguments with respect to the 112 (a) rejections have been fully considered but were not persuasive with respect to the enablement rejection. Specifically, applicants argue over the definition of granulate. The examiner respectfully points out that the specification does not support applicant’s added limitation that the retardant is not a granulate because nowhere in the specification have applicant’s previously disclosed the physical state of the retardant beyond  Retalac, applicant’s preferred retardant (which is the claimed 50/50 mixture of HPMC of the claimed viscosity and lactose monohydrate) being formed via spray agglomeration. Applicant’s argue that the term granulate is a term of art in pharmaceutical industry and that it is related to agglomeration which is the way the claimed 50/50 HPMC and lactose monohydrate retardant, retalac is formed and that in granulation small fine or coarse particles are converted into large agglomerates called granules. The examiner respectfully disagrees that this is the only definition of granules because the dictionary defines granules as “small particles” and the instant specification did not define granules nor does it ever disclose the physical appearance of the retardant. Thus, contrary to applicant’s arguments they cannot now add limitations to the physical appearance of the retardant that were not previously taught or disclosed in the instant specification. Thus, these amendments have prompted the new matter rejection presented 
Conclusion
Claims 1-3, 7, 11, 17-22, 50-53, and 64-68 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIN E HIRT/Primary Examiner, Art Unit 1616